            Case 2:20-cv-02043-WBS-AC Document 12 Filed 01/25/21 Page 1 of 3



 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U.S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          2:20-CV-02043-WBS-AC
12                 Plaintiff,
                                                        UNITED STATES’ REQUEST TO
13          v.                                          EXTEND THE DEADLINE TO
                                                        SUBMIT A JOINT STATUS REPORT
14   APPROXIMATELY $28,360.00 IN U.S.                   FROM JANUARY 19, 2021 TO APRIL
     CURRENCY,                                          12, 2021
15
                   Defendant.
16

17          The United States submits the following Request to Extend the Deadline to file a Joint Status

18 Report from January 19, 2021 to April 12, 2021.

19                                                Introduction

20          On October 13, 2020, the United States filed a civil forfeiture complaint in rem against the

21 above-captioned currency (“defendant currency”), based on its involvement in federal drug law

22 violations. All known potential claimants to the defendant currency were served in a manner consistent

23 with Dusenbery v. United States, 534 U.S. 161, 168 (2002) and the applicable statutory authority.

24 Additionally, public notice on the official internet government forfeiture site, www.forfeiture.gov, began

25 on October 23, 2020, and ran for thirty consecutive days, as required by Rule G(4)(a)(iv)(C) of
26 Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions. A Declaration of

27 Publication was filed on November 21, 2020.

28
                                                         1
29                                                                United States’ Request to Extend the Deadline
                                                                  to Submit a Joint Status Report
30
            Case 2:20-cv-02043-WBS-AC Document 12 Filed 01/25/21 Page 2 of 3



 1                                                  Good Cause

 2          The United States has provided notice to all potential claimants pursuant to law. Specifically,

 3 the United States served a copy of the complaint documents to potential claimant Christopher Reyes via

 4 certified and first class mail. To date, Mr. Reyes has not filed a claim. At this point, the time to file a

 5 claim and enter the case has expired.

 6          The U.S. Marshals Service (“USMS”) is also in the process of providing complaint documents to

 7 Mr. Reyes via personal service. However, the USMS recently learned that Mr. Reyes is incarcerated at

 8 Alamance County Detention Center in Graham, North Carolina, and therefore the USMS anticipates
 9 completing personal service in short order and once proper protocols are satisfied.

10          Accordingly, the United States filed a Clerk’s Default against Christopher Reyes on January 22,

11 2021. Once the Clerk enters a Certificate of Default against Christopher Reyes and the personal service

12 issue is resolved, the United States anticipates filing a motion for default judgment and final judgment of

13 forfeiture with the Court and such filings, if/when granted, would terminate the case. No party has

14 entered this case claiming an interest in the defendant currency.

15          For these reasons, the United States seeks to continue the deadline to file a Joint Status Report to

16 April 12, 2021 (or to another date the Court deems appropriate).

17          Thus, there is good cause to extend the deadline to file a joint status report in this case from

18 January 19, 2021 to April 12, 2021, or to a date the Court deems appropriate.

19 Dated: 1/22/2021                                        McGREGOR W. SCOTT
                                                           United States Attorney
20
                                                           /s/ Kevin C. Khasigian
21                                                         KEVIN C. KHASIGIAN
                                                           Assistant U.S. Attorney
22

23                                                    ORDER
24          Pursuant to the United States’ request and good cause appearing, the Court makes the following
25 order:
26          The deadline to file a Joint Status Report currently due on January 19, 2021 is extended to April
27 12, 2021. The Scheduling Conference is reset for April 26, 2021 at 1:30 p.m.

28
                                                          2
29                                                                  United States’ Request to Extend the Deadline
                                                                    to Submit a Joint Status Report
30
     Case 2:20-cv-02043-WBS-AC Document 12 Filed 01/25/21 Page 3 of 3



 1   IT IS SO ORDERED.

 2   Dated: January 22, 2021

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                       3
29                                            United States’ Request to Extend the Deadline
                                              to Submit a Joint Status Report
30
